Citation Nr: 1807918	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  14-07 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to May 9, 2011, for the grant of service connection for left leg radiculopathy.

2.  Entitlement to an effective date prior to January 19, 2011, for the grant of a 40 percent rating for right leg radiculopathy.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a chronic disability manifested by fecal incontinence.

6.  Entitlement to a compensable initial rating for left leg radiculopathy.

7.  Entitlement to a rating in excess of 40 percent for right leg radiculopathy.

8.  Entitlement to a rating in excess of 20 percent for a low back disability.

9.  Entitlement to a rating in excess of 50 percent for depressive disorder with anxiety.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to August 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  This appeal was before the Board in March 2016, at which time it was remanded for additional development.  After the Agency of Original Jurisdiction (AOJ) undertook the requested development, it re-adjudicated the Veteran's claims, issued a September 2016 supplemental statement of the case, and remitted the appeal to the Board for further appellate review.

The March 2016 remand included the issues of entitlement to service connection for gastroesophageal reflux disease and entitlement to a total rating based on individual unemployability due to service-connected disability.  While these claims were in remand status, the AOJ issued a September 2016 rating decision wherein both claims were granted; TDIU being effective throughout the pendency of the appeal.  As the full benefit sought on appeal was granted with respect to both of these claims, further appellate review is moot.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In the September 2016 rating decision, the AOJ also increased the rating assigned to the Veteran's service-connected depressive disorder with anxiety to 50 percent throughout the pendency of the appeal.  As this grant does not represent the maximum benefit available and the Veteran did not limit the appeal to the granted benefit, the AOJ remitted this claim to the Board for further appellate review.  Id.


FINDING OF FACT

In November 2016 (and again in May 2017), before the Board promulgated a decision, the Veteran submitted a written request to withdraw the appeal as to all of the above-captioned claims.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the claim of entitlement to an effective date prior to May 9, 2011, for the grant of service connection for left leg radiculopathy have been met.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of the appeal with respect to the claim of entitlement to an effective date prior to January 19, 2011, for the grant of a 40 percent rating for right leg radiculopathy have been met.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for withdrawal of the appeal with respect to the claim of entitlement to service connection for a neck disability have been met.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

4.  The criteria for withdrawal of the appeal with respect to the claim of entitlement to service connection for headaches have been met.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

5.  The criteria for withdrawal of the appeal with respect to the claim of entitlement to service connection for a chronic disability manifested by fecal incontinence have been met.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

6.  The criteria for withdrawal of the appeal with respect to the claim of entitlement to a compensable initial rating for left leg radiculopathy have been met.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

7.  The criteria for withdrawal of the appeal with respect to the claim of entitlement to a rating in excess of 40 percent for right leg radiculopathy have been met.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

8.  The criteria for withdrawal of the appeal with respect to the claim of entitlement to a rating in excess of 20 percent for a low back disability have been met.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

9.  The criteria for withdrawal of the appeal with respect to the claim of entitlement to a rating in excess of 50 percent for depressive disorder have been met.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

In November 2016 and in May 2017, the Veteran submitted a request to withdraw the appeal as to all of the above-captioned claims.  The Board received this request to withdraw prior to the promulgation of a decision.  38 C.F.R. § 20.204(a), (b)(3).  The request was in writing and was submitted by the Veteran's representative at the time.  38 C.F.R. § 20.204(a).  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to the Veteran's claims.  38 U.S.C. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal and, thus, it is dismissed.


ORDER

The claim of entitlement to an effective date prior to May 9, 2011, for the grant of service connection for left leg radiculopathy is dismissed.

The claim of entitlement to an effective date prior to January 19, 2011, for the grant of a 40 percent rating for right leg radiculopathy is dismissed.

The claim of entitlement to service connection for a neck disability is dismissed.

The claim of entitlement to service connection for headaches is dismissed.

The claim of entitlement to service connection for a chronic disability manifested by fecal incontinence is dismissed.

The claim of entitlement to a compensable initial rating for left leg radiculopathy is dismissed.

The claim of entitlement to a rating in excess of 40 percent for right leg radiculopathy is dismissed.

The claim of entitlement to a rating in excess of 20 percent for a low back disability is dismissed.

The claim of entitlement to a rating in excess of 50 percent for depressive disorder with anxiety is dismissed.



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs
Department of Veterans Affairs


